DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.

Claim Objections
Claims 4, 6 and 7 are objected to because of the following informalities:  
Claim 4, page 30, line 2, “the BER” should read as “a bit error rate”.
Claim 6, page 31, line 1, “the optimal read parameter” should read as “the read parameter”.
Claim 6, page 31, line 4, “the optimal read parameter” should read as “an optimal read parameter”.
Claim 7, page 31, line 1, “the optimal read parameter” should read as “the read parameter”.
Claim 7, page 31, line 5, “the optimal read parameter” should read as “an optimal read parameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eliash et al. (U.S. Patent Application Publication No. 2021/0407613 A1), hereinafter referred to as Eliash.

Regarding claim 1, Eliash discloses: A method of read threshold management of a non-volatile memory comprising a group of a plurality of physical dies 
(Paragraph [0040]: “To address the slow calibration process, is it proposed to perform the calibration using control logic connected to and local to the memory die. In the past, a memory die included a memory array and peripheral circuits to operate the memory array. It is now proposed to separate the memory array and peripheral circuits to separate die, a memory die and a control die, where each die can then be optimized for their different functions. The memory die can be bonded to the control die to form an integrated memory assembly. The control die is configured to program user data to and read user data from the memory die based on one or more operational parameters. The control die is configured to calibrate the one or more operational parameters for the memory die. The control die is also configured to perform testing of the memory die using the calibrated one or more operational parameters.”
Paragraph [0047]: “In one embodiment, there are a plurality of integrated memory assemblies 104. In an embodiment, each integrated memory assembly 104 includes one or more memory die and one or more control die. Each memory die may include one or more memory structures. A control die may control operations on a memory die. For example, a control die may control and perform read, write, and erase operations on a memory die. In one embodiment, memory controller 102 communicates with a control die in order to instruct the control die to perform read, write, or erase operations on one or more non-volatile memory die or one or more memory structures. In one embodiment, each memory die in the integrated memory assembly 104 utilizes NAND flash memory (including two dimensional NAND flash memory and/or three dimensional NAND flash memory). In other embodiments, the integrated memory assembly 104 can include other types of memory; for example, PCM memory and MRAM.” (Emphasis added.)
Paragraph [0114]: “In one embodiment, the pattern of bond pads 570 matches the pattern of bond pads 574. Bond pads 570 are bonded (e.g., flip chip bonded) to bond pads 574. Thus, the bond pads 570, 574 electrically and physically couple the memory die 302 to the control die 304. Also, the bond pads 570, 574 permit internal signal transfer between the memory die 302 and the control die 304. Thus, the memory die 302 and the control die 304 are bonded together with bond pads. Although FIG. 5A depicts one control die 304 bonded to one memory die 302, in another embodiment one control die 304 is bonded to multiple memory dies 302.” (Emphasis added.)
The Examiner finds the integrated memory assembly 104 including a plurality of memory dies that are controlled by a control die to calibrate the operational parameters for the memory dies as disclosed in Eliash teaches the claimed “method of read threshold management of a non-volatile memory comprising a group of a plurality of physical dies”.), each of the plurality of physical dies comprising a plurality of physical blocks
(Paragraph [0108]: “FIG. 8 is a block diagram of one embodiment of an integrated memory assembly 104. FIG. 8 depicts further details of one embodiment of the integrated memory assembly 104 of FIGS. 1 and 4. Memory die 302 contains a plane 520 of memory cells. The memory die 302 may have additional planes. The plane is divided into M blocks. In one example, each plane has about 1040 blocks. However, different numbers of blocks can also be used. In one embodiment, a block comprising memory cells is a unit of erase. That is, all memory cells of a block are erased together. In other embodiments, memory cells can be grouped into blocks for other reasons, such as to organize the memory structure 326 to enable the signaling and selection circuits. One representative bit line (BL) is depicted for each plane. There may be thousand or tens of thousands of such bit lines per each plane. Each block may be divided into a number of word lines, as will be described more fully below. In one embodiment, a block represents a groups of connected memory cells as the memory cells of a block share a common set of unbroken word lines and unbroken bit lines. In the structure of FIG. 8, Block 0 and Block M−1 of plane 520 are at the edges of the memory structure (or otherwise referred to as being located in an edge region/section of the memory structure).”
The Examiner finds each memory die 302 containing a plane of memory cells that are divided into M blocks as disclosed in Eliash teaches the claimed “each of the plurality of physical dies comprising a plurality of physical blocks.”), the method comprising:
determining a read parameter of at least one selected physical die of the plurality of physical dies and defining the read parameter as a compound read parameter; and
applying the compound read parameter to each of the plurality of physical dies of the group (Paragraph [0044]: “In addition, the initial default operational parameters of each die (e.g. default read thresholds) are currently set by offline aggregation of a large number of dies and their data analysis. By using a self-calibrating control die to calibrate the operational parameters, each integrated memory assemble will be able to modify the default operational parameters so that they are adjusted and customized to the memory die rather than an aggregation of multiple memory dies that are not related to the current memory die.”
The Examiner notes the operational parameters of each die include read threshold parameters as disclosed in Eliash.

Paragraph [0177]: “In step 1608, all or a subset of an initial set of default operational parameters are determined. These initial set of default parameters are the first version of the operational parameters prior to any customization for a particular die. The initial set of default operational parameters can be determined by software simulation, testing one or more die, or other means.” (Emphasis added.)
Paragraph [0178]: “In step 1610, control die 304 performs a built-in self-calibration for its attached memory die 302 to determine values for the one or more operational parameters (e.g., modify/adjust the initial default operational parameters and/or determine initial set of default operational parameters). That is, the one or more control circuits of control die 304 calibrate one or more operational parameters, including the one or more control circuits determining values for the one or more operational parameters during the manufacturing/test process (prior to packaging of the memory die), prior to field operation of the memory die (e.g., prior to programming and/or reading any user data in the non-volatile memory cells). The operational parameters calibrated in step 1610 can include any of the operational parameters mentioned above (e.g, including at least one operational parameter used to read from the memory cells and at least one operational parameter used to program the memory cells). In one embodiment, step 1610 is performed by the one or more control circuits of control die 304 mentioned above, including any one or more of built-in self-calibration circuit 342, control circuitry 210, state machine 312, a processor, a microcontroller, an FPGA, etc.”
Paragraph [0179]: “In step 1612, control die 304 performs built-in self-test for its attached memory die 302 using the calibrated one or more operational parameters. The testing can include programming, reading and determining bit error rates, as well as other tests known in the art. As step 1612 is performed during the manufacturing/test process (prior to packaging the memory die), it is performed prior to field operation of the memory die (e.g., prior to programming and/or reading any user data in the non-volatile memory cells). Step 1610 can be performed by the one or more control circuits of control die 304 mentioned above, including any one or more of built-in self-test circuit 334, control circuitry 210, state machine 312, a processor, a microcontroller, an FPGA, etc. In step 1614, the dies tested are sorted based on the testing of step 1612. For example, the dies tested can be categorized based on performance, with high performing dies being used for one purpose and lower performing does used for a different purpose. In step 1614, the integrated memory assembly, including the control die bonded to one or more memory die, are packaged as known in the art. In step 1616, one or more packaged (or unpackaged) integrated memory assemblies are add to a memory system that includes a memory controller (as described above).”
The Examiner finds the determining of the initial set of default parameters (i.e. default read thresholds), step 1608, by testing one or more die and labeling these parameters the first version of the operational parameters as disclosed in Eliash teaches the claimed “determining a read parameter of at least one selected physical die of the plurality of physical dies and defining the read parameter as a compound read parameter”. See Eliash ¶ 177.
The Examiner further finds the control die 304 calibrating the operational parameters (i.e., modify/adjust the initial default operational parameters) of the plurality of memory dies 302 in step 1610, and then, in step 1612, testing the plurality of memory dies 302 using the calibrated one or more operational parameters as disclosed in Eliash teaches the claimed “applying the compound read parameter to each of the plurality of physical dies of the group.”).
	However, the control die 304 being bonded to multiple memory dies 302 as disclosed in Eliash is a separate embodiment from the control die 304 calibrating the operational parameters (i.e., modify/adjust the initial default operational parameters) in step 1610 of Figure 21.
Therefore, the Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the calibration process in Figure 21 be performed by the control die 304 bonded to multiple memory dies 302. This combination is merely a difference of using an additional memory die 302 along with the control die 304 and memory die 302 in Figure 21.  Moreover, step 1608 identifies “testing one or more die” in the calibration process illustrated in Figure 21, so the presence of additional memory dies in the calibration process were taught during the calibration process. Accordingly, the presence of multiple memory dies 302 being bonded to and calibrated by control die 304 does no more than perform the same known processes and yield same predictable results as disclosed in Eliash. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in Eliash.

Regarding claim 6, Eliash discloses: The method of claim 1, wherein the determining the optimal read parameter comprises:
determining at least one device level parameter of the at least one physical die and determining the optimal read parameter based on the at least one device level parameter (Paragraph [0045]: “Current calibration techniques typically build in margins for the operational parameters to compensate on the “end of life” (EOL) effects. For example, some flash memory device program faster after experiencing high usage. Therefore, the operational parameters are not optimized to the current state of the memory, but are a compromise between “beginning of life” (BOL) and EOL. Once self-calibration logic exists on the control die, these margins may be reduced, and once in a while the device will perform another “self-calibration” in the field to accommodate the new current state of the memory die.”
The Examiner notes the self-calibration represents the optimized operational parameters for the memory die.

Paragraph [0179]: “In step 1612, control die 304 performs built-in self-test for its attached memory die 302 using the calibrated one or more operational parameters. The testing can include programming, reading and determining bit error rates, as well as other tests known in the art. As step 1612 is performed during the manufacturing/test process (prior to packaging the memory die), it is performed prior to field operation of the memory die (e.g., prior to programming and/or reading any user data in the non-volatile memory cells). Step 1610 can be performed by the one or more control circuits of control die 304 mentioned above, including any one or more of built-in self-test circuit 334, control circuitry 210, state machine 312, a processor, a microcontroller, an FPGA, etc. In step 1614, the dies tested are sorted based on the testing of step 1612. For example, the dies tested can be categorized based on performance, with high performing dies being used for one purpose and lower performing does used for a different purpose. In step 1614, the integrated memory assembly, including the control die bonded to one or more memory die, are packaged as known in the art. In step 1616, one or more packaged (or unpackaged) integrated memory assemblies are add to a memory system that includes a memory controller (as described above).”
The Examiner finds the determining of the initial set of default parameters (i.e. default read thresholds) in step 1608, and then calibrating the operational parameters (i.e., modify/adjust the initial default operational parameters) of the plurality of memory dies 302 in step 1610 as disclosed in Eliash teaches the claimed “wherein the determining the optimal read parameter comprises: determining at least one device level parameter of the at least one physical die and determining the optimal read parameter based on the at least one device level parameter”.).

Regarding claim 7, Eliash discloses: The method of claim 1, wherein the determining the optimal read parameter comprises:
determining a first device level parameter of a first word line, determining a second device level parameter of a second word line; and
determining the optimal read parameter based on the first device level parameter and the second device level parameter (Paragraph [0181]: “FIG. 22 is a flowchart describing one embodiment of a process for calibrating an integrated memory assembly. The process of FIG. 22 is one example implementation of step 1610 of FIG. 21. In one embodiment, the process of FIG. 22 is performed by the one or more control circuits of control die 304 mentioned above, including any one or more of built-in self-calibration circuit 342, control circuitry 210, state machine 312, a processor, a microcontroller, an FPGA, etc.”
Paragraph [0182]: “In step 1702 of FIG. 22, the one or more control circuits of control die 304 determine separate sets of one or more updated operational parameters for different portions of the memory (e.g., for multiple word lines in multiple blocks). For example, updated values for an operational parameter can be separately determined for one word line in every block, multiple word lines in every block, multiple word lines in a subset of blocks, one word line in every block, all word lines in every block, all word lines in a subset of blocks, etc. In step 1704, the one or more control circuits of control die 304 combine the sets of updated read reference voltages (e.g., calculate average) to produce one set of default read reference voltages for the entire memory die (e.g., apply to all blocks of the memory cells on the memory die). In one example, an operational parameter can be separately determined for one word line in one hundred blocks, resulting in one hundred new values for the operational parameter. In step 1704, the one or more control circuits of control die 304 can calculate the average of the one hundred new values for the operational parameter to determine a new default operational parameter. In other embodiments, a function for combining other than average can be used (e.g., sum, median, high score, low score, etc.). In step 1706, it is determined whether the new default operational parameter or set of one or more operational parameters is within an acceptable range(s). For example, if the operational parameter being calibrated is initial magnitude of a program voltage, the acceptable range of could be, for example, 11-13 volts. If the new default operational parameter or set of one or more operational parameters is within an acceptable range(s), then in step 1708 the new default operational parameter or set of one or more operational parameters are stored in registers on control die 304, in storage region 318 of control die 304 or in a region of memory structure 326. If the new default operational parameter or set of one or more operational parameters is not within an acceptable range(s), then in step 1710, the process of FIG. 22 is repeated by varying the operational parameters being calibrated in a different manner.”
The Examiner finds the control die 304 determining one or more updated operational parameters for multiple word lines in multiple blocks, and combining the updated read reference voltages (e.g., calculate average) to produce one set of default read reference voltages for multiple word lines in every block as disclosed in Eliash teaches the claimed “wherein the determining the optimal read parameter comprises: determining a first device level parameter of a first word line, determining a second device level parameter of a second word line; and determining the optimal read parameter based on the first device level parameter and the second device level parameter”.).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Eliash discloses: The method of claim 1, wherein the determining the read parameter comprises . . . defining the read parameter as an average of at least [a] first read parameter and [a] second read parameter (Paragraph [0181]: “FIG. 22 is a flowchart describing one embodiment of a process for calibrating an integrated memory assembly. The process of FIG. 22 is one example implementation of step 1610 of FIG. 21. In one embodiment, the process of FIG. 22 is performed by the one or more control circuits of control die 304 mentioned above, including any one or more of built-in self-calibration circuit 342, control circuitry 210, state machine 312, a processor, a microcontroller, an FPGA, etc.”
Paragraph [0182]: “In step 1702 of FIG. 22, the one or more control circuits of control die 304 determine separate sets of one or more updated operational parameters for different portions of the memory (e.g., for multiple word lines in multiple blocks). For example, updated values for an operational parameter can be separately determined for one word line in every block, multiple word lines in every block, multiple word lines in a subset of blocks, one word line in every block, all word lines in every block, all word lines in a subset of blocks, etc. In step 1704, the one or more control circuits of control die 304 combine the sets of updated read reference voltages (e.g., calculate average) to produce one set of default read reference voltages for the entire memory die (e.g., apply to all blocks of the memory cells on the memory die). In one example, an operational parameter can be separately determined for one word line in one hundred blocks, resulting in one hundred new values for the operational parameter. In step 1704, the one or more control circuits of control die 304 can calculate the average of the one hundred new values for the operational parameter to determine a new default operational parameter. In other embodiments, a function for combining other than average can be used (e.g., sum, median, high score, low score, etc.). In step 1706, it is determined whether the new default operational parameter or set of one or more operational parameters is within an acceptable range(s). For example, if the operational parameter being calibrated is initial magnitude of a program voltage, the acceptable range of could be, for example, 11-13 volts. If the new default operational parameter or set of one or more operational parameters is within an acceptable range(s), then in step 1708 the new default operational parameter or set of one or more operational parameters are stored in registers on control die 304, in storage region 318 of control die 304 or in a region of memory structure 326. If the new default operational parameter or set of one or more operational parameters is not within an acceptable range(s), then in step 1710, the process of FIG. 22 is repeated by varying the operational parameters being calibrated in a different manner.”
The Examiner finds the control die 304 combining the sets of updated read reference voltages (e.g., calculate average) to produce one set of default read reference voltages for the entire memory die (e.g., apply to all blocks of the memory cells on the memory die) as disclosed in Eliash teaches the claimed “wherein the determining the read parameter comprises . . . defining the read parameter as an average of at least [a] first read parameter and [a] second read parameter”.).

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112